UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2013 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On May 13, 2013, CorpBanca published on its web site its monthly interim financial results as of April 30, 2013, which are attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Title: Eugenio Gigogne Chief Financial Officer Date: May 24, 2013 EXHIBIT INDEX Exhibit Description Monthly interim financial results as of April 30, 2013. Exhibit 99.1 CORPBANCA AND SUBSIDIARIES Monthly Financial Report Summary As of and for the month ended April 30, 2013 The interim financial information of CorpBanca as of and for the month ended April 30, 2013 has been published on our website in accordance with circular No.18 of the Superintendency of Banks and Financial Institutions dated September1, 2008. The unaudited financial information included herein has been prepared in accordance with the generally accepted accounting principles in Chile and the regulations of the Superintendency of Banks and Financial Institutions. CONSOLIDATED BALANCE SHEET (PRINCIPAL ITEMS) MCh$ Total loans Total assets Current accounts and demand deposits Time deposits and savings accounts Borrowings from financial institutions Debt issued Equity Attributable to: Bank equity holders Minority interest CONDENSED CONSOLIDATED INCOME STATEMENT MCh$ Total operating revenue Provisions for loan losses Operating expenses Operating income Income attributable to investments in other companies Income before taxes Income taxes Net income for the period Bank equity holders revenue Minority interest revenue This financial information shall be considered provisional until the official figures are published by the Superintendency of Banks and Financial Institutions. Juan Antonio Vargas Matta Fernando Massu T. Accounting Manager Chief Executive Officer
